Citation Nr: 0719004	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  96-34 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependant's Educational Assistance under 
Chapter 35 of Title 38 United States Code (U.S.C.).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
November 1991.  He died in February 1996.  The appellant is 
his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California.  In February 1998, the Board denied service 
connection for the cause of the veteran's death, as well as 
entitlement to Dependent's Educational Assistance under 
Chapter 35 of Title 38 U.S.C., in February 1998.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).

In June 2000, the Court issued an Order vacating and 
remanding this matter back to the Board for readjudication.  
The Board undertook development of the claim consistent with 
the directives of the Court.  Specifically, an independent 
medical opinion was obtained.  The appellant was provided the 
opportunity to respond and submit additional evidence.

In June 2006, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) for the purpose of curing a 
specified due process deficiency.  The matter was returned to 
the Board in May 2007 for final appellate consideration.


FINDINGS OF FACT

1.  According to a certificate of death, the immediate cause 
of the veteran's death was liver failure that was due to 
metastatic adenocarcinoma, unknown primary; however, an 
autopsy report indicated that the veteran died from 
adenocarcinoma of the sigmoid colon, which metastasized to 
the liver, mesentery, lungs, and lymph nodes.  

2.  At the time of his death, the veteran was service 
connected for myeloproliferative disorder, evaluated as 30 
percent disabling; degenerative joint disease of the lumbar 
spine, evaluated as 10 percent disabling; and, status post 
duodenal ulcer with gastroesophageal reflux disease, 
evaluated as noncompensable.

3.  Adenocarcinoma of the sigmoid colon was not manifested 
during service or within one year thereafter.

4.  The medical evidence does not establish that a service-
connected disability (myeloproliferative disorder, 
degenerative joint disease of the lumbar spine, or status 
post duodenal ulcer with gastroesophageal reflux disease) was 
either a principal or contributory cause of the veteran's 
death; or, that a service-connected disability contributed 
substantially or materially to the veteran's death.

5.  The veteran's death was not due to a service-connected 
disability and he did not have a permanent, total disability 
at the time of his death.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is not established.  38 C.F.R. § 3.807 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the appellant received notification 
subsequent to the initial unfavorable agency decision in 
April 1996.  The RO's September 2006 and May 2007 notice 
letters informed the appellant that she could provide 
evidence to support her claim for service connection for the 
cause of the veteran's death or location of such evidence and 
requested that she provide any evidence in her possession.  
The notice letters notified the appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  She was advised that it was her 
responsibility to either send records pertinent to her claim, 
or to provide a properly executed release so that VA could 
request the records for her.  The appellant was also asked to 
advise VA if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  The May 2007 letter fully 
addressed the Dingess requirements.  In any event, as the 
claims are denied, any matter as to the assignment of a 
disability rating or effective date is moot.

Recognition is also given to the fact that the VCAA 
notification was sent after the initial adjudication of the 
appellant's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim the appellant 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO in 
February 2007.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records are associated with claims file.  
Post-service treatment records and reports from Kaiser 
Permanente have also been obtained.  The RO obtained a VA 
medical opinion in April 1996.  Excerpts from the Merck 
Manual (a medical treatise) submitted by the appellant are 
included with the record.  The appellant has not identified 
any additional medical evidence.  Indeed, following the 
Court's June 2000 remand, the Board notes that the appellant 
was provided extensions to submit/file additional evidence, 
to include a medical opinion, but that no such evidence was 
ever submitted.  Further, as noted above, the Board obtained 
an independent medical opinion in June 2005 and allowed the 
appellant the opportunity to respond.  No additional argument 
or evidence was submitted.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Cause of Death

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The veteran died in February 1996.  At the time of his death, 
he was service connected for myeloproliferative disorder, 
evaluated as 30 percent disabling; degenerative joint disease 
of the lumbar spine, evaluated as 10 percent disabling; and, 
status post duodenal ulcer with gastroesophageal reflux 
disease, evaluated as noncompensable.  The death certificate 
listed the immediate cause of the veteran's death as liver 
failure that was due to metastatic adenocarcinoma, unknown 
primary.  However, an autopsy report indicated that the 
veteran died from adenocarcinoma of the sigmoid colon, which 
metastasized to the liver, mesentery, lungs, and lymph nodes.

The appellant contends that the colon cancer that caused the 
veteran's death had its onset during his military service.  
In this regard, she asserts that his diagnosed and service-
connected myeloproliferative disorder represented the first 
manifestations of his colon cancer.  She also argues that her 
husband's in-service complaints of gastrointestinal problems 
is evidence that his colon cancer developed during his active 
service.  She avers that he was never properly diagnosed in 
service.

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.  Cancer may 
be presumed to have been incurred during active military 
service if manifest to a degree of 10 percent within one year 
from termination of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, singly or jointly with 
another disorder, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. §§ 3.303(a), (b) and (d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

The service medical records are negative for complaints, 
findings or diagnosis of any primary or metastatic 
adenocarcinoma, to include adenocarcinoma of the sigmoid 
colon.  The service medical records do clearly document, 
however, that the veteran was diagnosed as having 
myeloproliferative disorder, degenerative joint disease of 
the lumbosacral spine, and a gastrointestinal disorder.  
Significantly, an upper GI performed in 1987 showed mild 
gastroesophageal reflux with possible residual scarring from 
previous peptic ulcer disease.  The diagnosis at that time 
mild distal esophagitis and questionable old-healed duodenal 
ulcer.  X-rays taken in 1991 documented degenerative joint 
disease of the lumbosacral spine.

According to a June 1991 Report of Medical Board the veteran 
had a long in-service history of an increased platelet count.  
It was noted that he had had platelet counts of 900,000 to 
greater than one million since November 1986.  At the time of 
the examination, the veteran reported feeling well.  He 
denied any symptoms of erythromelalgia, recurrent transient 
ischemic attacks, or chest pain.  Laboratory tests revealed a 
platelet count of 902,000 with numerous enlarged as well as 
hypogranulated platelets.  The red cell morphology was 
normal.  Occasional basophiles were seen.  There were no 
early myeloid cells.  The Medical Board concluded that the 
veteran had a diagnosis of myeloproliferative disorder, which 
was most consistent with essential thrombocytopenia.  No 
therapy was recommended.  The long-term prognosis was 
uncertain as it was "possible" that the disorder would 
evolve into polycythemia rubra vera or chronic myelogenous 
leukemia.  As the disorder (myeloproliferative disorder) was 
not curable or compatible with military service, the Medical 
Board recommended the veteran was discharge.  The veteran was 
discharged on November 26, 1991.

Post-service medical evidence includes records received from 
Kaiser Permanente.  In May 1993, the veteran was examined for 
chest pain.  He was noted to have given a history of 
essential thrombocytosis without treatment or medication.  
The impressions were chest pain, non-cardiac, possibly 
related to hyperviscosity and essential thrombocytosis.

In August 1995, the veteran was seen for complaints of 
chronic right abdominal pain since July 1995.  A CT scan 
showed a large mass in the gallbladder fossa and multiple 
filling defects in the liver and a mass in the right lower 
quadrant, possibly the colon or the appendix.  The impression 
was carcinoma, either from the gallbladder or right colon, to 
be ruled out.  Metastatic cancer with liver metastases and 
possible cholangiocarcinoma and a possibly extrinsic mass in 
the rectum was diagnosed in September 1995.  Metastatic 
adenocarcinoma possibly from the biliary tract was assessed.  
Records dated in November 1995 indicate metastatic 
adenocarcinoma, probably rectal, and of the liver, plus 
gallstones.  The veteran had had a rather rapid progression 
of the malignancy.  He suffered from shortness of breath, 
chest pain, and vomiting.  He underwent thoracentesis.  The 
impressions were metastatic adenocarcinoma, new right pleural 
effusion, presumed to be malignant, and weakness and 
inanition, secondary to malignancy.  Cancer of the biliary 
tract or colon was also indicated.  A January 1996 report 
indicated that the veteran had been admitted with a diagnosis 
of metastatic rectal cancer and a prognosis of 6 months or 
less.

Terminal hospital records show that the veteran was admitted 
for end-stage colon carcinoma with widespread metastases.  
Examination of the lungs revealed scattered rhonchi 
laterally.  There was no finding referable to any service-
connected disability.  The assessment was end-stage carcinoma 
with shortness of breath secondary to lung metastasis and 
possibly recurrence of pleural effusion.  He had a rapid and 
inexorably progressive downhill course and expired on the 
second hospital day.

An autopsy was performed in February 1996 at the funeral home 
where the veteran's body had been taken.  It was noted that 
the liver was firm, nodular and enlarged to palpation.  
Another firm mass was palpable in the lower abdomen.  
Extensive tumor infiltration was noted throughout the 
mesentery, right lower quadrant of the abdomen, and around 
the rectum.  A large tumor mass was uncovered surrounding the 
sigmoid colon and obliterating the appendix and serosa of the 
bowel in that area.  The rectum was extensively surrounded by 
invasive tumor.  The colon revealed tumor lining the mucosa 
of the sigmoid colon and nearly, but not completely, 
obstructing the lumen.  The tumor appeared to just surround 
the rectum.  Metastatic nodules were detected in the lungs 
and liver.  The neoplasm of the sigmoid colon invaded through 
the entire thickness of the bowel wall and consisted of 
moderate to poorly differentiated adenocarcinoma composed of 
tall columnar cells with large pleomorphic nuclei with 
prominent macronucleoli.  The neoplasm was similar in 
appearance in all areas in which it was found, including the 
lung, liver, perirectal tissues and mesentery.  The autopsy 
diagnoses were adenocarcinoma of the sigmoid colon with 
metastases to the liver (extensive), lungs and lymph nodes, 
extensive local and perirectal invasion, acute 
bronchopneumonia, and embalming.

In April 1996, the RO obtained a VA medical opinion that 
addressed the questions of whether the veteran's death 
(malignancies) were related to his myeloproliferative 
disorder and whether there was any evidence showing that a 
service-connected disability contributed substantially or 
materially to the veteran's death.  As to the first question, 
the examiner stated that the veteran's myeloproliferative 
disorder did not cause his death or the malignancies that 
caused his death.  He said that the veteran's 
myeloproliferative disorder was most consistent with 
essential thrombocythemia, which did not require treatment.  
He further observed that the veteran's death was due to 
cancer of the sigmoid colon.  With respect to the second 
question, the examiner stated that the veteran's service-
connected disabilities had been asymptomatic.  He noted that 
the gastrointestinal work-up that was conducted in 1987 had 
been negative for colon cancer.

The appellant submitted excerpts/chapters from the Merck 
Manual addressing cancer of the colon and rectum and 
platelets disorder.  Significantly, she noted that fatigue 
and weakness due to severe anemia could be one of the initial 
signs or symptoms of colon cancer.  She also pointed out that 
a characteristic of thrombocytopenic disorder was the 
development of neoplasms (tumors).

As noted above, the Board undertook development of the claim 
consistent with the directives of the Court in its June 2000 
remand.  Specifically, an independent medical opinion was 
obtained.  Dated in June 2005, the examiner (the chief of 
hematology/oncology of a university medical center) rendered 
the following opinion:

"I have reviewed the medical record and 
information provided for this patient.  
The patient was diagnosed with Essential 
Thromobosytosis in 1993 when he had chest 
pain found to be of non-cardiac origin and 
had an elevated platelet count.  The 
records reveal that in August 1995, the 
patient had abdominal pain.  A CT scan 
demonstrated a large mass in the 
gallbladder, multiple defects in the 
liver, and a mass in the right lower 
quadrant.  The patient was found to have 
metastatic adenocarcinoma, probably rectal 
in origin.  He developed metastatic 
pulmonary disease and had a rapid clinic 
decline.  The patient was admitted for the 
final time Jan 1996 and expired soon after 
admission with end-stage colon carcinoma 
with widespread metastases.

The patient had service connection for a 
myeloproliferative disorder at 30% and 
degenerative joint disease at 10%.  
Although a myeloproliferative disorder can 
be associated with other bone marrow 
abnormalities such as acute myelogenous 
leukemia or polycythemia vera, it is not 
related to adenocarcinoma of the color 
which this patient was diagnosed with.  
Therefore, the patient's death was not 
related to a service connected 
diagnosis."

Having reviewed the record in its entirety, the Board finds 
no in-service evidence of adenocarcinoma of the sigmoid colon 
or any other type of cancer or leukemia.  The VA examiner is 
August 1996 noted that the gastrointestinal work-up conducted 
in 1987 had been negative for colon cancer.  There is also no 
evidence of the diagnosis of adenocarcinoma of the sigmoid 
colon within one year of service discharge.  Adenocarcinoma 
of the sigmoid colon was not documented until August 1995, 
which is over three years post-service.  

The threshold questions therefore are whether there is 
sufficient medical evidence to establish that there was an 
etiological relationship between the sigmoid colon cancer 
that caused the veteran's death and his active service; or, 
whether the veteran's service-connected disabilities, and 
most specifically his myeloproliferative disorder, caused, 
contributed, or aided or lent assistance to his death.  The 
medical evidence of record preponderates against this aspect 
of the appellant's claim.  The aforementioned VA medical 
opinion and independent medical opinion were both definitive 
in stating that there was no relationship between the 
veteran's sigmoid colon cancer and his active service or any 
of his service-connected disabilities.  Further, the 
independent medical opinion indicated that the veteran's 
death was not related to a service-connected disability.  The 
appellant has not preferred any persuasive evidence to refute 
these findings.

In this regard, the Board has reviewed aforementioned 
excerpts from the Merck Manual submitted by the appellant.  
However, these documents/excerpts are too general in nature 
to provide, alone, the necessary evidence to show that the 
veteran's death as a result of cancer of the sigmoid colon 
was related to his active service or that his service 
connected myeloproliferative disorder was etiologically 
related to the cause of his death.  See Sacks v. West, 11 
Vet. App. 314, 316-17 (1998).  The Court has held that the 
medical treatise (textbook, or article) must provide more 
than speculative, generic statements not relevant to the 
veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  The excerpts in the 
current case do not provide statements for the facts of the 
appellant's specific case.  Therefore, the Board concludes 
that they do not show to any degree of specificity a 
relationship or connection between the veteran's death and 
his active service or a service-connected disability.

Consideration has been given to the statements received from 
the appellant.  Although she contends that the veteran's 
death was related to his active service and/or service-
connected myeloproliferative disorder, as a layperson she is 
not competent to establish these facts by her own assertion.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The weight of the evidence is against a finding that the 
cause of the veteran's death was related to his active 
service or a service-connected disability, therefore, the 
claim must be denied.  For the reasons stated, the 
preponderance of the evidence is against the appellant's 
claim.  As such, the benefit-of-the doubt rule is not 
applicable and the claim is denied. 38 U.S.C.A. § 5107(b).


Dependant's Educational Assistance

For the purpose of dependents' educational assistance (DEA) 
under 38 U.S.C. Chapter 35, the child, the spouse, or 
surviving spouse of a veteran will have basic eligibility if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and has a 
permanent total service-connected disability, or a permanent 
total service-connected disability was in existence at the 
date of the veteran's death, or the veteran died as a result 
of a service-connected disability.  38 C.F.R. § 3.807 (2006).

As is clear from the above summary of the pertinent 
regulation, eligibility for DEA requires that the veteran 
have had a permanent total disability at the time of death or 
died due to service-connected disability (that is, the cause 
of death has been service connected).

At the time of the veteran's death, the veteran did not die 
in service, nor did he have a permanent total service-
connected disability.  In addition, service connection for 
the cause of his death has not been demonstrated.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Eligibility for DEA benefits, accordingly, is denied as 
a matter of law.  No further notice or assistance is 
required.  See 38 C.F.R. § 3.159(d).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependant's Educational Assistance under 
Chapter 35 of Title 38 U.S.C. is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


